t c memo united_states tax_court patricia p kean petitioner v commissioner of internal revenue respondent robert w kean iii petitioner v commissioner of internal revenue respondent docket nos filed date r determined deficiencies for w’s and taxable years r determined deficiencies for h’s and years r’s determinations were based upon r’s inconsistent_position that payments made by h to w pursuant to pendente lite unallocated support orders were includable in the gross_income of w as alimony received and not deductible by h as alimony paid held the payments h made to w meet the criteria of sec_71 i r c specifically the payments were received by w and pursuant to state law would have terminated at w’s death consequently the payments are alimony for federal_income_tax purposes and are deductible by h under sec_215 i r c and includable in the gross_income of w under sec_61 and sec_71 i r c alan r adler for petitioner in docket no jeffrey m garrod and eugenia yudanin for petitioner in docket no joseph j boylan for respondent memorandum opinion nims judge respondent determined deficiencies in the federal_income_tax of petitioner patricia p kean ms kean for taxable years and of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively respondent also determined additions to tax pursuant to sec_6651 for and of dollar_figure and dollar_figure respectively respondent determined deficiencies in the federal_income_tax of petitioner robert w kean iii mr kean for the taxable years and of dollar_figure and dollar_figure respectively after concessions the issue remaining to be decided is whether any part of the unallocated support payments constitutes alimony under sec_71 that is deductible by the payor spouse mr kean under sec_215 and includable in the gross_income of the payee spouse ms kean under sec_61 and sec_71 in the notices of deficiency respondent took inconsistent positions in that respondent disallowed deductions to mr kean and required ms kean to report alimony income on brief however respondent argues that mr kean should be allowed the deductions and ms kean should report alimony income these cases have been consolidated for purposes of briefing and opinion because they involve common questions of law and fact arising from the separation and divorce of mr kean and ms kean hereinafter collectively referred to as petitioners unless otherwise indicated all section references are to sections of the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure these cases were submitted fully stipulated pursuant to rule and the facts are so found the stipulations of the parties with accompanying exhibits are incorporated herein by this reference background ms kean resided in lawrenceville new jersey when she filed her petition mr kean resided in far hills new jersey when he filed his petition petitioners were married on date in glen cove new york petitioners have three children born in the marriage robert w kean iv born date philip e kean born date and cristina d kean born date collectively referred to as the children ms kean brought an action for divorce from mr kean on date in the superior court of new jersey chancery division-family part somerset county on date graham t ross j s c p j f p judge ross issued an order date order which required that mr kean deposit no less than dollar_figure each month into a joint checking account which was maintained in the names of mr kean and ms kean the date order granted ms kean unlimited access to the joint checking account and checkbook and she was ordered to use funds from the joint checking account to maintain herself the children and the household the date order also required that mr kean pay all household expenses including but not limited to the mortgage taxes and utilities pay all expenses for the children including but not limited to private school tuition and maintain insurance coverage and pay all unreimbursed expenses for health and medical needs of ms kean and the children on date judge ross issued an order date order which denied mr kean and ms kean’s separate applications for physical custody of the children required that mr kean and ms kean continue existing custodial arrangements and required that mr kean and ms kean share equally in the legal authority and responsibility for major decisions concerning the children on date judge ross issued an order date order which granted ms kean exclusive use of the dollar_figure mr kean deposited into the joint checking account and required that the money from that account be used to support ms kean the children and the household the date order enjoined mr kean from using the money deposited into the joint account to pay a note at national state bank or to pay any other expense on date judge ross issued an order date order which defined the obligations to be paid from the dollar_figure mr kean deposited into the joint checking account as all shelter transportation and personal expenses of ms kean and the children on date judge ross issued an order date order which required that mr kean make future payments to ms kean through the applicable probation department on date judge ross issued an order date order which continued mr kean and ms kean’s joint legal custody of the children and specified how physical custody of the children should be shared between mr kean and ms kean on date judge ross issued an order date order which reduced the pendente lite support mr kean was to pay to ms kean from dollar_figure to dollar_figure effective date the date order also required that mr kean pay all household bills and expenses of the children effective date judge ross issued a final judgment of divorce on date for the taxable_year mr kean made payments to ms kean pursuant to the date order in the amount of dollar_figure by either depositing checks into the joint checking account or issuing checks to ms kean which were thereafter deposited into the joint checking account ms kean reported no alimony income on her u s individual_income_tax_return for taxable_year mr kean made payments to ms kean pursuant to the date order and the date order in the amount of dollar_figure by either depositing checks into the joint checking account or issuing checks to ms kean which were thereafter deposited into the joint checking account ms kean reported no alimony income on her u s individual_income_tax_return for the taxable_year mr kean made payments to ms kean pursuant to the date order and the date order in the amount of dollar_figure by either depositing checks into the joint checking account or issuing checks to ms kean which were thereafter deposited into the joint checking account ms kean reported no alimony income on her u s individual_income_tax_return from january through date mr kean made payments to ms kean pursuant to the date order and the date order in the amount of dollar_figure by either depositing checks into the joint checking account or issuing checks to ms kean which were thereafter deposited into the joint checking account from march through date mr kean made payments pursuant to the date order the date order and the date order through the somerset county probation department to ms kean in the amount of dollar_figure ms kean reported no alimony income on her u s individual_income_tax_return mr kean claimed a deduction for alimony paid of dollar_figure on his u s individual_income_tax_return for the taxable_year mr kean made payments pursuant to the date order the date order the date order and the date order through the somerset county probation department to ms kean in the amount of dollar_figure ms kean reported dollar_figure in alimony income on her u s individual_income_tax_return mr kean claimed a deduction for alimony paid of dollar_figure on his u s individual_income_tax_return for taxable years through mr kean and ms kean were not legally_separated under a decree of divorce or separate_maintenance pursuant to court orders the payments made by mr kean to ms kean during the period of date through date were deposited into the joint checking account pursuant to court order during the period of date through date mr kean made payments to the account of ms kean with the somerset county probation department the checks received by ms kean from the somerset county probation department were deposited by her into the joint checking account from at least date through date mr kean did not make any withdrawals or write any checks on the joint checking account ms kean filed her u s individual_income_tax_return for late on date ms kean filed her u s individual_income_tax_return for on date respondent did not determine a penalty for failure timely to file an income_tax return for ms kean filed her u s individual_income_tax_return for late on date ms kean filed her u s individual_income_tax_return for on date her return was filed within a permitted extension of time to file ms kean timely filed her u s individual_income_tax_return for on date mr kean filed his u s individual_income_tax_return for on date mr kean submitted form_4868 application_for automatic_extension of time to file u s individual_income_tax_return which provided an automatic_extension of time to file his return to date mr kean filed his u s individual_income_tax_return for on date respondent did not determine a penalty for failure timely to file an income_tax return for from january through date the children resided with both mr kean and ms kean pincite lake road far hills new jersey the marital residence during october and date the children resided with ms kean outside the marital residence in date ms kean and the children returned to the marital residence where the children resided with mr kean and ms kean until at least date i general rules discussion we consider whether certain payments disputed payments made pursuant to court orders issued during the pendency of a divorce proceeding are to be treated as alimony for federal_income_tax purposes generally alimony and separate_maintenance payments hereinafter collectively referred to as alimony are taxable to the recipient and deductible by the payor sec_61 sec_71 sec_215 whether a payment constitutes alimony is determined by reference to sec_71 sec_71 provides sec_71 alimony or separate_maintenance payments defined --for purposes of this section-- in general --the term alimony_or_separate_maintenance_payment means any payment in cash if-- a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse ii parties’ contentions the disputed payments were made pursuant to orders that did not specifically allocate a portion of the amount as alimony or as child_support but rather required that the money be used to maintain ms kean the children and the household respondent and mr kean argue that these payments should be treated as alimony ms kean argues that the payments should not be treated as alimony the parties agree that the disputed payments meet the requirements of sec_71 the parties agree that the requirements of sec_71 do not apply because mr kean and ms kean were not legally_separated under a decree of divorce or separate_maintenance when the disputed payments were made ms kean argues that the disputed payments do not satisfy the requirements of sec_71 or d respondent and mr kean argue that the disputed payments satisfy these requirements iii sec_71 as to the requirements of sec_71 ms kean argues that she did not receive the payments despite this contention ms kean stipulated that mr kean made each of the disputed payments to her by either depositing money directly into the joint checking account issuing checks to her which were then deposited into the joint checking account or making a payment on her behalf with the somerset county probation department in light of these stipulations we find disingenuous ms kean’s current claim not to have received payments from mr kean consequently we find that the disputed payments satisfy the requirements of sec_71 iv sec_71 the remaining dispute involves the requirements of sec_71 these requirements are satisfied if mr kean had no liability to make any such payment for any period after the death of the payee spouse ms kean and there was no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse sec_71 if the payor is liable for even one otherwise qualifying payment after the recipient’s death none of the related payments required before death will be alimony sec_1_71-1t q a-13 temporary income_tax regs fed reg date whether such obligation exists may be determined by the terms of the applicable instrument or if the instrument is silent on the matter by looking to state law 309_us_78 gilbert v commissioner tcmemo_2003_92 the orders issued by judge ross did not indicate whether the disputed payments would terminate at ms kean’s death we agree with the stipulation made by the parties that the orders should be interpreted under new jersey law since they were issued by a new jersey court new jersey has a support statute authorizing courts to award alimony or child_support either pending the divorce suit or after final judgment n j stat ann sec_2a west generally divorce proceedings abate with the death of either party carr v carr a 2d n j despite the general_rule that divorce proceedings abate with the death of either party some new jersey courts have recognized that in highly unusual circumstances some aspects of statutory equitable distribution and related forms of relief may precede a divorce judgment or survive a spouse’s death before divorce id the obligation to pay alimony ends at the recipient’s death see jacobson v jacobson a 2d n j super ct ch div the obligation to pay child_support survives the death of either spouse see kiken v kiken a 2d n j jacobson v jacobson supra pincite regarding the death of the custodial_parent new jersey statutory law provides in case of the death of the parent to whom the care and custody of the minor children shall have been awarded by the superior court or in the case of the death of the parent in whose custody the children actually are when the parents have been living separate and no award as to the custody of such children has been made the care and custody of such minor children shall not revert to the surviving parent without an order or judgment of the superior court to that effect n j stat ann sec west new jersey law does not specify whether unallocated support payments terminate on the death of the payee spouse ms kean relies on gonzales v commissioner tcmemo_1999_332 in which this court held that new jersey law would not necessarily have relieved the payor spouse of his obligation to pay family support had the payee spouse died before entry of the divorce judgment under the particular circumstances of that case respondent and mr kean argue that the decision in gonzales is not applicable to the instant case they argue that gonzales was wrongly decided and alternatively that the facts of the instant case distinguish it from the facts of gonzales the factual distinction highlighted by respondent and mr kean involves custody of the children in gonzales the payee spouse had primary residential custody of the children in the instant case mr kean and ms kean shared a residence with the children for most of the period during which the disputed payments were made and the orders make it clear that they shared custody of the children during the period when the disputed payments were made the court in gonzales v commissioner supra concluded that the fact that the unallocated support order is modifiable and temporary tells us at the least that a court might have reduced dr gonzales’ payments rather than terminate them altogether indeed there are no counterindications the court also stated however that had the payee spouse died before the superior court entered the divorce decree dr gonzales as the noncustodial_parent of three children could have remained liable to pay family support whether in full or in diminished amounts emphasis added conceivably the facts in gonzales could fall within the highly unusual circumstances referred to by the new jersey supreme court in carr v carr supra pincite that provide an exception to the general_rule that divorce proceedings abate with the death of either party in any event the holding of gonzales was essentially based upon the fact that the payor spouse was a noncustodial_parent since under n j stat ann sec west quoted above custody does not automatically revert to the noncustodial_parent when the custodial_parent dies the carr v carr supra exception could perhaps be held to apply under facts like those in gonzales and assuming such applicability a new jersey court would continue to have jurisdiction to modify the pendente lite order to provide continuing family support in the instant case mr kean and ms kean shared custody of the children the date order denied both mr kean and ms kean’s separate applications for pendente lite physical custody of the children and ordered mr kean and ms kean to continue existing custodial arrangements reduce the custodial arrangements to writing and share equally in the legal authority and responsibility for major decisions concerning the children there is no evidence in the record that mr kean and ms kean ever reduced the custodial arrangements to writing pursuant to the date order for months in ms kean and the children lived in a residence apart from mr kean that ms kean and the children lived apart from mr kean for months does not necessarily mean that mr kean was not a custodial_parent during the time when they lived apart judge ross issued the date order denying both mr kean and ms kean’s separate applications for physical custody thereby confirming that mr kean and ms kean were both custodial parents as of date ms kean and the children resumed living in the marital residence with mr kean the date order was the first of the orders issued by judge ross to determine physical custody as an issue separate from legal custody in the date order judge ross ordered that mr kean and ms kean share physical custody and set out the particular schedule that they should use to share physical custody there is no indication in the record that mr kean was a noncustodial_parent at any time during the divorce proceeding because mr kean was a joint custodial_parent n j stat ann sec west quoted above would have had no applicability upon the death of ms kean and the general_rule that divorce proceedings abate with the death of either party would continue to apply at this point the new jersey court would no longer have jurisdiction to modify the support order mr kean would have received sole custody of the children if ms kean had died during the pendency of the divorce proceeding consequently and in contrast to the situation in gonzales v commissioner supra even with jurisdiction there would be no logical reason for the new jersey court to order that mr kean continue to pay support or for the new jersey court to order any payment as a substitute for the unallocated support that mr kean paid during the pendency of the divorce proceeding in summary based upon the general_rule that divorce proceedings terminate with the death of either spouse and absent unusual circumstances the new jersey court would not have had continuing jurisdiction or reason to enforce or modify any support order upon ms kean’s death even though the series of orders was both temporary and modifiable during the divorce proceeding upon ms kean’s death the divorce proceeding would have abated and mr kean’s obligations under the orders would have terminated since the disputed payments would have terminated at ms kean’s death they meet the requirements of sec_71 consequently the disputed payments are alimony for federal_income_tax purposes the disputed payments are deductible by mr kean under sec_215 and includable in the gross_income of ms kean under sec_61 and sec_71 given the unique factual circumstances of the instant case miller v commissioner tcmemo_1999_273 affd sub nom 293_f3d_1208 10th cir decided under colorado law and gilbert v commissioner tcmemo_2003_92 decided under pennsylvania law which is no longer in effect do not support a different result to reflect the foregoing and the parties’ concessions decisions will be entered under rule
